DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “is perpendicular to the first surface or is the same surface as the first surface” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the applicant has not clearly described how the second surface is perpendicular to the first surface or the second surface is the same surface as the first surface.
	Regarding claim 20, there is lack of antecedent basis for “the second layer” in line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 10-12, 14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. [U.S. 9,765,949].
	Regarding claims 1 and 10, Shen et al. discloses a lighting fixture [see figure 11A-11B] comprising: a light source assembly [4, 5] comprising at least one light source [LEDs 5], each light source configured to emit incident light; and a three-dimensional (3-D) optic [13, 16] configured to receive the emitted incident light and to emit a light beam having a beam shape, the 3-D optic [13, 16] comprising: a first surface configured to receive the incident light [figure 11B]; a second surface positioned relative to the first surface [figure 11B], the second surface configured to emit the light beam, and a beam forming feature [prism 16], the emitted beam shape related to the beam forming feature [see figures 1-3, 6, 12 and 13], the beam forming feature formed by a 3-D manufacturing process [column 31 lines 65-67], wherein a dimension of the beam forming feature [prisms, see figure 3A ] is at least twice a maximum wavelength of the incident light [pitch is about 25 microns or 25,000 nm; while LEDs white light is in range of 400-700 nm, column 19, lines 55-60] (figures 1-18).
	Regarding claim 2, Shen et al. discloses the 3-D manufacturing process is selected from the group comprising 3-D printing, additive manufacturing, and/or material 
Deposition (column 31 lines 65-67).
	Regarding claim 4 and 14, Shen et al. discloses the beam forming feature is included in at least one of the first surface and the second surface (figure 11).
	Regarding claims 6 and 16, Shen et al. discloses at least one of the first surface and the second surface is non-planar (figure 11B).
	Regarding claim 7, Shen et al. discloses the second surface opposes the first surface (figure 11B).
	Regarding claims 8 and 17, Shen et al. discloses the emitted beam shape is selected from the group comprising wide beam, narrow beam, batwing beam, and asymmetric beam (figures 1-3, 6, 12 and 13).
	Regarding claim 11, Shen et al. discloses each light source is selected from the group comprising a semiconductor a light emitting diode (LEDs 5), an organic LED, a polymer LED, a micro-LED and a laser (column 19 lines 55-60).
	Regarding claim 12, Shen et al. discloses the light source assembly comprises a plurality of light sources [LEDs 5], the 3-D optic comprises a plurality of beam 
forming features [prisms 16] and each light source is positioned relative to at least one beam forming feature [prism 16] (figure 11A).
	Regarding claim 19, Shen et al. discloses a reflector [10, 11] coupled to the 3-D optic [13, 16] configured to reflect at least a portion of the emitted incident light (figure 11A).
	Regarding claim 20, Shen et al. discloses a top layer [a protective cover] positioned above the second layer (the second surface) and configured to avoid dirt build up (column 20 lines 30-40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al.
	Regarding claims 3 and 13, Shen et al. discloses the 3-D optic (figures 1-18), and in other embodiment of figure 59F, the beam forming feature is an internal structure positioned between the first surface and the second surface (column 33 lines 35-40). It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the beam forming feature being an internal structure positioned between the first surface and the second surface for purpose of providing an advantageous way of diffusing light thus controlling light distribution and intensity.
	Regarding claims 9 and 18, Shen et al. discloses the internal structure including a material having an optical property different from an optical property of a surrounding region (column 33 lines 35-40).
	Regarding claims 5 and 15, Shen et al. discloses the 3-D optic, and figure 5 of another embodiment shows at least one of the first surface and the second surface is planar. It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the 3-D optic with the planar surface for purpose of providing an advantageous way of controlling light distribution and intensity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875